Title: From William Whipple, with Answers to Queries concerning the Moose, 15 March 1784
From: Whipple, William
To: Jefferson, Thomas




Dear Sir
Portsmouth the 15th March 1784

The only Apology I have to make for not sooner answering Your favor of the 12th Jany. is, that I have been expecting more satisfactory  information on the subject of the Moose; but dispairing of speedily obtaining the satisfaction I wish; I now inclose you such answers to Your questions as I have been able to procure, also a small parcel of the hair of the Moose sent me by a Gentleman of whom I have been making inquiry respecting that Animal.
I have never heard of but one kind of Moose in this Country, whether that is the Black or Grey Moose I will not undertake to decide but it differs greatly in size from the Black Moose described by the Naturalists of Europe. Some Years ago I saw one of these Animals which was a female said to be one Year Old and was then judged to be four feet and a half high but was not Measured when I saw it. The Caribou is found in Nova-Scocia and is a very different animal from the Moose of this Country. It is much smaler and as it has been described to me answers the description of the Reindeer of Lapland. I have seen the skin of a Caribou, the Colour of the hair is something darker than that of the Moose and as thick and fine as that of the Bear.
I have taken Measures to procure a complete skeleton, which if I fail in I have no doubt of procuring in the course of the summer a pair of Horns and some of the principal Bones which probably may be sent to Virginia or Maryland if You should prefer having them at either of those places to Philadelphia.
The Gentleman who furnished me with the inclosed answers to Your questions informs me that he never measured a Moose tho’ he has seen many. I am inclined to think he is somthing mistaken in the size. I have heard some hunters say they have seen them more than six feet high.
The Pleasure I receive from this Communication will be in proportion to the satisfaction it affords You.
I am with very great Esteem & Respect Dr. Sir Your Most obedt. & Very Humle Servt,

Wm. Whipple



Enclosure

[Before 15 March 1784]

The Moose found in this country I suppose to be a different annimalfrom the Caribou.
  The Orignal, the Elk are unknown to me.
The Moose is 4½to 5½feet high at the weathers when full grown. Its length from the ears to the root of the tail about 5½feet. Its circumference just behind the weathers about 5 feet.
The hoof is cloven like the Cow and Ox, but rather longer.
The Doe has no horns.
The time of shedding the horns I cannot at present ascertain.

When Surpriz’d they go off on a trott with long steps proportion’d to the length of the leg and at the rate of 20 or More Miles ⅌ hour.
I never heard of a rattling of the feet as they run nor of the hairs appearing on the under part of the hoof.
Their Sweating when pursu’d, or only dripping at the tongue cannot be now answer’d.
Browse is their common food. When tam’d they will eat Bread or any thing offerd them.
When taken young they Soon become very tame and continue so when grown up. When attemps have been made to employ them in the reins or harness, they are Sulky and not to be prevaild on to move. This may probably be owing to want of skill in the Managers.
They are known in New Hampshire and Massachusetts. Cannot say whether farther Southward.

